Citation Nr: 0127030	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a left 
elbow injury with secondary left shoulder arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 determination by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for residuals of a left elbow injury with 
secondary left shoulder arthritis.

In correspondence dated in January 2000, the veteran 
presented statements alleging that he had a damaged left arm 
and hand due to surgery received at the VA hospital in 
Cleveland, Ohio.  This appears to indicate that he is seeking 
entitlement to VA compensation for disability incurred as a 
result of VA medical treatment, pursuant to 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000).  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.
 

FINDINGS OF FACT

1.  All evidence of record has been thoroughly developed to 
the maximum extent possible at the present time. 

2.  There is no current objective medical evidence 
demonstrating that a chronic left elbow disability or a left 
shoulder disability had its onset during or was related to 
his period of active duty. 


CONCLUSIONS OF LAW

1.  VA has substantially complied with the requirements of 
the current law and regulations regarding its duty to assist 
the veteran in the development of his claim.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001). 

2.  A chronic left elbow and left shoulder disability was not 
incurred in active service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left elbow disability, claimed as a residual of a crushing 
injury sustained in service, with secondary arthritis of his 
left shoulder.  His primary contentions are that his claimed 
disabilities are related to service and were the result of an 
accidental injury and that as his service medical records are 
missing through no fault of his own, his own personal 
statements regarding his medical history and present symptoms 
are sufficient in themselves to establish a nexus between 
current left elbow and shoulder disabilities and his period 
of military service.  

In the interest of clarity, after discussion of generally 
applicable laws and regulations, the Board will address the 
issues on appeal.

Law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disability is manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Duty to assist

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal and, for the reasons which 
will be discussed below in the analysis portion of this 
decision, we find that the development of the claim has been 
consistent with the provisions of the new law.  Under these 
circumstances, a remand of these issues for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.  

Standard of review

Where, as in the present case, the evidence has been 
assembled to the best possible extent, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.   The Board 
observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
Veterans Claims Assistance Act of 2000.

With regard to the specific circumstances of the present case 
on appeal, the Board also notes The United States Court of 
Appeals for Veterans Claims (Court) has held that, in the 
absence of service medical records, presumed lost, the 
Board's obligation to explain its findings and conclusions 
[38 U.S.C.A. § 7104 (d)(1) (West 1991)] and to consider 
carefully the benefit-of-the doubt rule [38 U.S.C.A. § 
5107(b)] is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


Factual Background

The veteran's service medical records are not available for 
review.  After an exhaustive search by VA, no records of 
treatment were obtained and they are presumed missing.  The 
veteran's DD 214 Form shows that his military occupational 
speciality was as a cable splicer specialist and does not 
indicate that he received any wounds as a result of combat.

The only medical record associated with the claim is a report 
showing that the Virginia Department of Transportation 
provided the veteran with a general medical examination in 
February 1990.  At the time, he was noted to have a minimal 
decrease of normal range of motion in his left elbow which 
was not considered by the examiner to be an impairment to the 
veteran's ability to drive a motor vehicle.  Otherwise, a 
chronic left elbow disability was not otherwise diagnosed.

At a September 2001 hearing before the undersigned Board 
Member sitting at the RO, the veteran testified that he 
sustained an injury to his left elbow during active duty, 
approximately in 1965 or 1966.  According to the veteran, he 
turned over a vehicle which he described as a "B-41 weapons 
turret carrier" and a fellow enlisted serviceman who was 
riding with him (whom he identified as "Neil Habberman") 
fell on top of him and thus the veteran injured his left 
elbow in the process.  The veteran believed that he had 
chipped a bone in his left elbow and had a loose piece of 
bone in his joint.  Over time, his left elbow became 
increasingly worse and so he sought medical attention for his 
injury in 1965 or 1966.  During the service, his left elbow 
was symptomatic and manifested by locking of the joint.  
However, no surgery was performed in service and the veteran 
did not recall being placed on limited duty because of his 
left elbow.  According to his account, he separated from 
service and several years afterward, in 1971, his left elbow 
locked up and became swollen like a baseball.  He received 
left elbow surgery at the VA Hospital in Cleveland, Ohio, for 
removal of the loose bone in this joint.  The veteran stated 
that the only treatment he had since leaving service was at 
the Cleveland, Ohio, VA Medical Center.  Apart from treatment 
at the Cleveland, Ohio VA Medical Center, he reported  
mentioning his left elbow problem to his private physicians 
on several occasions and of having been informed that nothing 
could be done for it.  He reported that he only used Tylenol 
for his symptoms and that no treatment or exercises were 
recommended by his private physicians.  He denied being under 
any special care for his left elbow at the time of the 
hearing.  The veteran reported that his occupation following 
his discharge from service was in communications.

Analysis

As previously discussed, the VCAA and its implementing 
regulation are applicable in the instant case.  The current 
case on appeal is significant because the veteran's service 
medical records have not been included in the evidence for 
review despite his request that they be obtained.  In the 
case of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the 
United States Court of Appeals for the Federal Circuit held 
that there is a grave breach of the duty to assist when VA 
fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
him with notice explaining the deficiency.  The United States 
Court of Appeals for Veterans Claims further discussed the 
significance of service medical records in the case of Hurd 
v. West, 13 Vet. App. 449 (2000), stating that such records 
are irreplaceable, in the hands of the government and are 
vital to most claims and without them, claimants generally 
have no other means to prove that a disability was incurred 
during military service.

The veteran's service medical records could not be obtained 
for review and, in light of the discussion to follow, are 
presumed to have been lost.  A review of the history of the 
present claim shows that the veteran filed an informal claim 
for service connection for residuals of a left elbow injury 
with secondary left shoulder arthritis in December 1998.  
Pursuant to his claim, the RO undertook exhaustive efforts to 
locate his service medical records and also pertinent VA 
medical records whose existence was alleged by the veteran.  
Specifically, in March 1999 the RO contacted the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, 
requesting that it provide the veteran's service medical 
records.  In reply, the NPRC reported that it had forwarded 
them to the VA Regional Office in Cleveland, Ohio, in 
response to a previous claim.  In turn, the Cleveland VA 
Regional Office was contacted and asked to provide the 
service medical records.  However, it informed the RO that it 
was unable to find them.  The Cleveland Regional Office also 
reported that it was unable to find any records in its 
possession showing surgical treatment for the veteran's left 
elbow in 1970 - 1971, as reported by him.  The veteran was 
duly informed of these aforementioned attempts by the RO to 
obtain his service medical records and also requested to 
furnish any pertinent medical records from service, VA or 
private sources which he may have had in his possession.  To 
date, no service medical records of the veteran have been 
found.  The Board therefore comes to the regrettable 
conclusion that his service medical records have been lost.  
We note that a thorough attempt to locate and obtain these 
missing records has been undertaken and that the veteran was 
kept abreast via written correspondence of these attempts and 
was invited to provide further information to assist the RO 
in its search.  The duty to assist the veteran and to give 
notice of the status of the search for his missing service 
medical records has been adequately discharged, pursuant to 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

The Board finds that VA has undertaken all reasonable good 
faith efforts to develop the evidence and is in substantial 
compliance with the provisions of the VCAA.  This includes 
its attempts to obtain the veteran's service medical records 
and records of alleged surgical treatment of his left elbow 
in 1970 - 1971 at the Cleveland, Ohio, VA Hospital, as well 
as informing him of the outcome of these attempts and 
providing him with opportunity to provide supportive evidence 
which may have been in his possession.  We note that with the 
exception of the missing service medical records and the 
alleged VA surgical treatment in 1970 - 1971, the veteran has 
not pointed to any other pertinent evidence which would 
support his service connection claim which has not been 
associated with his claims folder as to these issues.  
Specifically, while the veteran reported in his written 
correspondence and at his hearing before the undersigned 
Member of the Board that he received occasional private and 
VA treatment many years after leaving service for his left 
elbow, he did not indicate that any of these outstanding 
medical records contained any nexus opinion associating his 
complaints with his period of active duty.  Applying the 
provisions of the VCAA, the Board finds that at the present 
time no reasonable possibility exists that a remand to obtain 
these records which he alludes to would aid in substantiating 
his claim.  Absent corroborating service medical records, 
which are deemed to be presently unavailable, the Board is 
not bound to accept any nexus opinion that the post-service 
medical records might contain as these would be based only on 
the hearsay recitation of the veteran's own unsubstantiated 
accounts of his medical history during service.  

Similarly, a remand for a VA medical examination would also 
not aid in substantiating the veteran's claim in the present 
case because any nexus opinion provided by the VA examiner(s) 
would also be based on uncorroborated historical accounts.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997).  

The Board finds that there is no reason to justify remanding 
the claim to attempt to obtain a witness statement from 
"Neil Habberman," whom the veteran identified as being with 
him during the time of the alleged accident in service.  
While "Neil Habberman," if he were found, may corroborate 
the veteran's account of being involved in an accident in 
service, that statement alone would never be sufficient to 
rise to the level of probative value that an objective 
medical nexus opinion linking a current left elbow disability 
to active duty would possess for purposes of establishing 
service connection.  Thus, the Board concludes that no 
reasonable possibility exists that remanding the case to 
obtain a witness statement would aid in substantiating the 
present claim.

Finally, as previously noted, the veteran and his 
representative have been accorded ample opportunity to 
present additional evidence and argument in support of his 
claim. 

The evidence of record does not objectively demonstrate that 
the veteran has a current chronic left elbow or left shoulder 
disability, much less one related to his period of active 
duty.  The only objective medical evidence associated with 
the file which remotely addresses this issue is a February 
1990 Virginia Department of Transportation medical 
examination report.  The examination report only shows that 
the veteran had slight limitation of motion of his left elbow 
which was not considered to be an impairing condition for 
purposes of his ability to operate a motor vehicle, but did 
not otherwise present a clear-cut diagnosis of an actual 
chronic disability.  No nexus opinion associating the 
disability with active duty was presented.  To the extent 
that the veteran asserts that such a nexus occurs, we note 
that the record does not indicate that he was ever trained in 
medicine.  As a layman, he lacks the expertise to comment 
upon medical observations or make medical diagnoses.  His 
statements in this regard are therefore entitled to no 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

As previously noted, in the case of O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991), the Court has held that, in the 
absence of service medical records, presumed destroyed, the 
Board's obligation to consider carefully the benefit-of-the-
doubt rule [38 US.C.A. § 5107(b)] is heightened.  However, 
despite the veteran's contentions to the contrary, this is 
not to mean that the assertions of fact which are presented 
in his subjective and uncorroborated accounts of the etiology 
of his claimed disability are to be accepted uncritically and 
at face value in the event that his service medical records 
are lost.  While we have weighed the probative value of his 
statements and assertions of a medical nexus between his 
claimed current left elbow and shoulder disability and his 
alleged injury in service, we conclude that these statements 
and testimonies alone, without any corroborating objective 
medical evidence, are insufficient to allow his claim for 
service connection for residuals of a left elbow injury with 
secondary left shoulder arthritis.  The evidence in this case 
is not approximately balanced with regard to the relative 
merits of the claim.  The benefit-of-the-doubt doctrine 
therefore does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is respectfully informed that the regulations 38 
C.F.R. §§ 3.156 and 3.400 recognize the significance of 
service medical records which were lost or mislaid while in 
the custody of VA.  It is the provision of these regulations 
that upon discovery of any of his service medical records at 
a later date, VA will automatically reopen his claim and 
review it on the merits.  If it is determined that the 
service medical records provide evidence which results in an 
allowance of his claim for service connection for residuals 
of a left elbow injury, the effective date of such an 
allowance and the rating assigned will be made to agree with 
the evaluation or the date of receipt of claim on which the 
prior evaluation was made.


ORDER

Service connection for residuals of a left elbow injury with 
secondary left shoulder arthritis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

